Citation Nr: 9916654	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  88-56 1318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for basal cell 
carcinoma secondary to Agent Orange exposure.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from June 1959 to 
March 1963, from January 1966 to January 1969, and from 
November 1970 to December 1973.  He served in Vietnam from 
January 1968 to January 1969.

The issue of service connection for basal cell carcinoma 
secondary to Agent Orange (AO) exposure was held in abeyance 
in the November 1996 Board remand, pending clarification of 
the appellant's desires as to a travel board hearing.  The 
Board noted that the claimant had requested postponement of a 
scheduled travel board and it was not clear that he still 
desired a hearing.  Per the November 1996 remand, the RO, in 
a letter dated January 30, 1997, requested the veteran to 
provide information concerning a travel board hearing, and 
advised him of the consequences if he failed to appear for a 
scheduled hearing.  In a December 1997 letter to the RO, and 
NOD in November 1998, the veteran did not make any reference 
to a travel board hearing.  The Board finds that the combined 
actions of the Board and the RO plainly put the claimant on 
notice that he needed to indicate his position as to a travel 
board hearing after his failure to appear at the original 
scheduled hearing. Absent any communication from the veteran 
in regard to a travel board hearing, the Board finds that he 
has effectively withdrawn his the request for a travel board 
hearing, and the basal cell carcinoma issue will be 
considered on the evidence of record.  

In the course of this appeal the issue of service connection 
for post-traumatic stress disorder (PTSD) was granted, by 
rating action in October 1998, and a 50 percent evaluation 
was assigned.  The veteran was informed of this rating action 
and the assigned evaluation in October 1998, and he submitted 
a notice of disagreement (NOD) to the assigned rating in 
November 1998.  An NOD initiates review by the Board, and 
bestows jurisdiction on the U.S. Court of Appeals for 
Veterans Claims (Court), and thus the Board must remand this 
issue in order for the RO to issue a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1.  The veteran served in Vietnam; basal cell carcinoma was 
not present in service and is not a presumptive disease 
associated with exposure to certain herbicide agents.

2.  Ichthyosis existed prior to service, and it is not 
contended that it increased in disability in service or post-
service.

3.  There is no competent medical evidence linking the post-
service basal cell carcinoma and the veteran's active 
military service.


CONCLUSION OF LAW

The claim for service connection for basal cell carcinoma 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 C.F.R. § 3.307(a)(6)(iii) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  A veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirement of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Note 1: The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma.  Note 2: 
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1998).

In view of the plain language of 38 U.S.C.A. § 1116(a)(3) and 
38 C.F.R. § 3.307(a)(6)(iii), the U. S. Court of Appeals for 
Veterans Claims has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
a well-grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiencies as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (198).


Factual Background

The veteran's service medical records, starting with the 
enlistment examination in June 1959 (and confirmed by the 
January 1966 enlistment examination), show generalized 
ichthyosis (congenital disorders of keratinization 
characterized by noninflammatory dryness and scaling of the 
skin).  No other chronic skin disorder was demonstrated 
during active military service.  The ichthyosis was treated 
on several occasions during active service, with skin creams.  
There was no indication of any increase in the severity of 
the underlying disorder.

The veteran's original application of disability benefits, in 
October 1987, noted ichthyosis, skin cancer, in Germany in 
1967.  In November 1987 he submitted copies of private 
clinical records showing an abscess on his neck and mole on 
his back, in August 1984, and a retention cyst of the face 
after a spider bite, in September 1987.  Additional medical 
records received in December 1987 include laboratory 
histology reports with diagnoses of basal cell carcinoma of 
the skin, involving the face, neck and back.

A rating action in June 1988, in addition to other 
determinations, denied service connection for ichthyosis and 
skin cancer.  The September 1988 statement of the case (SOC) 
noted that no disease by Agent Orange had been diagnosed, 
ichthyosis was a congenital or developmental abnormality for 
which benefits were not payable, and the finding of skin 
cancer was remote from service.  The veteran, in his October 
1988 substantive appeal asserted that he had developed a 
severe case of ichthyosis skin cancer, noting exposure to 
Agent Orange and extreme heat and sun, with treatment while 
on active duty.  

In July 1989 the veteran's claim for service connection for 
skin cancer, secondary to Agent Orange exposure was remanded 
pending changes in VA regulations.  

A clinical psychologist, in a March 1989 letter concerning 
the veteran, noted that the veteran had serious skin problems 
(23 assorted skin cancers removed, 7 malignant) "which most 
likely are Agent Orange-related."

The veteran was provided VA Agent Orange evaluation in 
October 1990.  He reported first noticing the skin lesions 
about 1985.  Several basal cell carcinomas had been removed.  
Examination showed scaling skin of both legs, lesion in the 
area of the face, and actinic lesion on the forehead and 
scalp.  Associated with the above evaluation were copies of 
VA clinic records concerning the veteran's skin problems, 
from 1989.  VA notice to the veteran in October 1990 reported 
evidence of basal cell skin cancer, and actinic keratosis 
(sun-damaged).  In August and December 1992 he was informed 
that his Agent Orange claim was still deferred pending 
legislation.  There was review of his claim in March 1994, 
under new regulation, and service connection for skin cancer 
claimed as secondary to Agent Orange was denied.  

The appellant was informed in the October 1998 supplemental 
statement of the case (SSOC), that basal cell carcinoma was 
not shown in service, manifested to a compensable degree 
within one year thereafter, and there was no competent 
scientific or medical evidence to show that the claimed 
condition resulted from herbicide exposure.


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

While the veteran has lumped his ichthyosis and skin cancer 
together as one skin disorder, which he believes is related 
to Agent Orange exposure, the record shows that he had 
congenital dry skin, ichthyosis, on enlistment examination in 
June 1959.  This skin disorder existed prior to service and 
was considered a congenital abnormality.  A congenital 
abnormality is not a disease or disability for VA 
compensation benefit purposes.  There is no competent medical 
evidence of record to establish that the pre-service 
ichthyosis is etiologically or causally related to the post-
service actinic keratosis and basal cell carcinoma.  The 
veteran was informed of the congenital nature of the 
ichthyosis in September 1988, and his skin disability claim 
was thereafter termed service connection for skin cancer 
secondary to Agent Orange exposure.  There is no contention, 
must less a showing by competent medical evidence, that the 
pre-existing congenital skin disability increased in severity 
inservice beyond the normal progression of the disorder, if 
any. 

In regard to this claim for VA benefits, the law requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Under the law and the decision of the 
court, it is the obligation of the appellant to come forth 
with such evidence.  Further, absent a diagnosis of a 
condition enumerated in 38 C.F.R. § 3.309(e), a claim for 
disability based on Agent Orange exposure is not 
presumptively a well-grounded claim.  Here, neither basal 
cell carcinoma nor actinic keratosis is a condition 
enumerated in 38 C.F.R. § 3.309(e).  While the post-service 
diagnoses satisfy the first element of a well-grounded claim, 
the third element of a well grounded claim is not satisfied 
as there is no medical evidence that they existed in service, 
that the basal cell carcinoma existed to a compensable degree 
within one year post service, or that there is a relationship 
between the current disability and service.  The veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his statements as to 
matters of medical diagnosis and causation are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, while he is competent to describe 
symptoms, he is not competent to link symptoms to an 
underlying medical disability that is itself not perceptible 
to a lay party.  Thus, he can not well ground his claim based 
upon continuity of symptoms.  Savage, supra.

The records contains a statement by a clinical psychologist 
in March 1989, that the veteran's skin problems were "most 
likely" related to Agent Orange.  The Board has examined 
this opinion in light of Black v. Brown, 10 Vet. App. 279, 
284 (1997).  In Black, the Court held that the appellant's 
wife, a nurse, was not competent to provide a medical opinion 
as to the relationship between a heart disorder and residuals 
of service incurred shell fragment wounds.  In reaching that 
determination, the Court observed that while the 
qualifications of the appellant's wife as a nurse were not in 
question, there was no indication she had special knowledge 
of cardiology, or that she had performed duties in that 
medical field.  Moreover, the Court distinguished the 
circumstances in that case from those of Goss v. Brown, 9 
Vet. App. 109, 113 (1996), on the basis that the nurse in 
Black had not participated in the actual treatment of the 
disability at issue, unlike the nurse in Goss.  The Board 
finds that the teachings of Black clearly point to the 
conclusion that the psychologist's comments can not make the 
claim well grounded.  While the qualifications of a 
psychologist to discuss psychological or mental disorders is 
not disputed, there is no indication in the record that a 
psychologist has any expertise or experience in the fields of 
dermatology, oncology, epidemiology of cancer or any other 
relevant specialized knowledge.  The only other evidence 
provided by the veteran, other than his written testimony, 
are medical records that show no more than diagnoses of basal 
cell carcinoma and actinic keratosis with no reference to 
etiology, date of onset, or relationship to service, 
including herbicide exposure.  Accordingly, as the appellant 
has not provided competent evidence of a nexus between 
current claimed disability and injury or disease of service 
origin, his claim is not well grounded.


ORDER

Service connection for basal cell carcinoma secondary to 
Agent Orange exposure, is denied, as the claim is not well 
grounded.


REMAND

The Board notes that subsequent to the veteran's NOD of 
November 1998, concerning the rating for his PTSD, the RO 
furnished him with VA Form 21-8940, and letter of explanation 
in December 1998, in regard to his statements concerning 
employment.  The veteran's representative in a written 
presentation in May 1999, asked that the PTSD increased 
rating issue be remanded for a SOC, to include the old and 
new psychiatric rating criteria.  The Board notes that the 
effective date of the grant of service connection is April 
28, 1993, the date of receipt of a reopened claim.  

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:


	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Accordingly, the claimant as a matter of law can not receive 
an rating on the basis of the revised criteria prior to 
November 7, 1996, on the facts of this case.  From November 
7, 1996, the veteran is entitled to be considered under both 
the old and the new criteria. 

A review of the record further demonstrates that the Axis I 
diagnoses on the VA examination of September 1998 included 
major depression, panic disorder and alcohol abuse in the 
past.  The veteran has not been service connected for these 
disorders and therefore he may not be rated upon disability 
due to major depression or panic disorder, to the extent 
their manifestations can be distinguished from the service-
connected PTSD.  Compensation benefits may not be paid for 
alcohol abuse to the veteran on any basis.  Barela v. West, 
11 Vet. App. 280, 282-83 (1998).  The Court has also held 
that when service connection is in effect for only one of 
multiple psychiatric disabilities, the record must permit the 
adjudicators to distinguish the degree of functional 
impairment due to the service connected disorder.  Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  In this case, 
however, the issue on appeal is entitlement to a rating in 
excess of 50 percent.  The examiner's commentary as to the 
Global Assessment of Functioning (GAF) score, which 
presumably involved assessment of all of these disabilities, 
not just PTSD, would not appear to support a rating in excess 
of 50 percent.  Thus, as to the current record the concerns 
expressed in Waddell would appear to be moot.  Should the 
record change, the RO may need to take further action in 
light of Waddell.

The issue of an increased rating for PTSD is remanded for 
actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion concerning the degree of 
psychiatric disability related to PTSD 
would be helpful.  

2.  The RO should secure all records of 
psychiatric treatment for the veteran, 
private or VA, from September 1998 to the 
present.  Following review of this 
material, if the RO determines that 
additional development is warranted, it 
should be accomplished.  If psychiatric 
examination is performed the examiner 
must report all Axis I and II diagnoses 
present, and assign a assign a Global 
Assessment of Functioning (GAF), and 
explain what the assigned score 
represents.  If there are Axis I 
diagnoses warranted apart from PTSD, the 
examiner should provide an opinion as to 
whether the additional disabilities are 
causally related to service or to the 
service connected disability.  If there 
are coexisting psychiatric disabilities 
not causally related to service or to 
service connected disorders, the examiner 
should indicate whether the 
manifestations of the nonservice 
connected disabilities may be 
distinguished from those produced by the 
service connected disability, and also 
comment on the degree to which the 
manifestations due to the service 
connected disability effect the 
claimant's industrial capacity.  A 
complete rationale for any opinion 
expressed must be provided.

3.  Following the above the RO should 
prepare and submit to the veteran, a SOC 
on the issue of an increased evaluation 
for PTSD.  If, and only if, the veteran 
submits a timely substantive appeal, this 
issue should be returned to the Board.  
If the veteran has submitted VA Form 21-
8940, the RO should develop this issue 
accordingly.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

